JARED A. KASSCHAU
County Attorney

LAURA CURRAN
County Executive

 

COUNTY OF NASSAU
OFFICE OF THE COUNTY ATTORNEY

April 24, 2019

VIA ECF

Magistrate Judge Steven I. Locke
100 Federal Plaza

Central Islip, NY 11722

RE: KYLE HOWELL v. THE COUNTY OF NASSAU, POLICE
OFFICER GOMEZ, and POLICE OFFICER LOGUIDICE
Index # 15-cv-4275 (SIL)(JFB)

Dear Magistrate Judge Locke:

Our office represents the County of Nassau in the above referenced matter which was settled,
pending Legislative approval, before Your Honor on January 30, 2019. A status conference is
scheduled before on April 30, 2019 to confirm that the settlement has been approved. The
settlement has been submitted to the Legislature for approval and we are currently waiting for
the matter to be put on their agenda. It is expected that the settlement will be voted on by the
Legislature at the May 20" session.

We are respectfully requesting, with the consent of all the parties, that the status conference
scheduled for April 30" be adjourned to a date after May 20", which is convenient to the
Court. It is expected that at that time we will be able to report to Your Honor the resolution of
the settlement with the Legislature.

Thank you in advance for your consideration in this matter. If you have any questions or need
additional information, please do not hesitate to contact the undersigned.

Sincerely, /
A J. Hanley
“ Assistant County Attorney

ce. Barket Epstein Kearon Aldea & LoTurco, LLP
666 Old Country Rd #700,
Garden City, NY 11530
Attention: Alexander R. Klein

James M. Murphy, Esq.
Montfort, Healy McGuire & Sally

ONE WEST STREET ~— MINEOLA, NEW YORK 11501-4820
516-571-6063 (sender’s direct line), FAX 516-571-3058*
Sender’s email: jhanley@nassaucountyny.gov*

*not for service of process
840 Franklin Avenue
Garden City, NY 11530

Rebore, Thorpe & Pisarello, P.C,
500 Bi-County Blvd, Suite 214N
Farmingdale, NY 11735
